DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 23 SEPTEMBER 2022 is considered.  In the claim set, Claim 9 remains canceled.  Claims 1-8 and 10-12 were previously presented or are original.  
Current pending claims are Claims 1-8 and 10-12 and are considered on the merits below. 
Response to Arguments
Applicant's arguments filed 23 SEPTEMBER 2022 have been fully considered but they are not persuasive. 
In the REMARKS filed on 23 SEPTEMBER 2022, Applicant asserts that the “Presence of the fluid composition comprising a perfume mixture is a meaningful and distinguishing component of the particular microfluidic cartridge being claim”, see page 9 of 13.  Applicant draws attention to the specification that:
“provides a clear and persuasive assertion that the inventors discovered the source of a problem, stating, "[i]t has been found that certain adhesives can interact with the perfume mixture of the fluid composition being dispensed from the microfluidic die 51. In particular, some adhesives absorb the perfume mixture, causing the adhesives to swell and the electric circuit 52 and microfluidic die 51 to shift, resulting in physical and electrical instability of the electric circuit 52 and the microfluidic die 51." (Specification at p. 8, line 29 - p. 9, line 2). As explained in the present application, "[i]t has been found that a silicone pressure-sensitive adhesive, unlike other common adhesives, is chemically compatible with a fluid composition comprising a perfume mixture, while also providing the adhesion strength to join the electric circuit with the exterior of the microfluidic cartridge." (Specification at p. 5, lines 7 - 10). More specifically, only the present application recognized, "[i]t has been found that silicone pressure-sensitive adhesives provide sufficient interfacial adhesion strength to secure the electric circuit 52 with the microfluidic cartridge 10 while also being chemically compatible with the perfume mixtures in the fluid compositions. (Specification at p. 9, lines 2 - 5).”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “certain adhesives can interact with the perfume mixture of the fluid composition being dispensed from the microfluidic die”; “a silicone pressure-sensitive adhesive, unlike other common adhesives, is chemically compatible with a fluid composition comprising a perfume mixture, while also providing the adhesion strength to join the electric circuit with the exterior of the microfluidic cartridge”; and “silicone pressure-sensitive adhesives provide sufficient interfacial adhesion strength to secure the electric circuit 52 with the microfluidic cartridge 10 while also being chemically compatible with the perfume mixtures in the fluid compositions.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The only limitations in the claims are that the fluid composition is a perfume mixture, which does not structurally distinguish the microfluidic device and the  fluid composition comprises at least 70 wt. % of a perfume mixture, based on the total weight of the fluid composition, which is also does not structurally distinguish the microfluidic device.
As previously stated in the previous Office Action on 07 JULY 2022: In regards to the limitation of “a fluid composition comprising a perfume mixture disposed within the reservoir;”, Applicant is reminded that the limitation directed towards the fluid composition comprising a perfume mixture disposed within the reservoir is directed towards material worked on by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
In addition, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
The use of perfume in the reservoir does not differentiate the prior art from the claimed invention.  The use of the perfume is directed towards its intended use and material worked on by the device itself.  
In addition, "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).
On page 10 of 13 of the REMARKS filed on 23 SEPTEMBER 2022, Applicant has stated a new use, new function or unknown property, also copy/pasted above.  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The court has concluded that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."
In response to Applicant’s assertion that the KILLMEIER does not teach the lid sticker, the Examiner respectfully disagrees.  In Applicant’s own specification, “The lid sticker 63 may seal any apertures in the lid 24, including apertures for vacuum filling, fluid composition filling, and/or any air vents present in the lid 24. With reference to Figs. 2 and 14, the lid 24 and lid sticker 63 may be at least partially covered by a lid cover 25.”  The adhesive 60 of KILLMEIER does in fact perform the same function as the claimed lid sticker.  
In the rejection of Claim 7, the Examiner had used the GIBSON reference to teach a silicone pressure-sensitive adhesive joining the electric circuit with the exterior of the microfluidic cartridge, [0036, 0037], electrical connection 416 formed utilizing TAB, conductive adhesive or anisotropic conductive adhesive, which is known to be silicone pressure-sensitive adhesive which reads on “a lid sticker …comprising a silicone pressure-sensitive adhesive (Claim 7).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over KILLMEIER, US Publication No. 6,834,937 B2, submitted on the Information Disclosure Statement on 13 FEBRUARY 2021, US Patents Cite No. 1, and further in view of GISBSON, US Publication No. 2005/0231551 A1.
Regarding Claim 1, the KILLMEIER reference discloses a microfluidic cartridge, Figure 1, Column 3 line 14-15, ink jet pen 10, comprising: an interior, Figure 1, every device has an interior; an exterior, Figure 1, every device has an exterior; a reservoir disposed in the interior of the microfluidic cartridge disposed within the reservoir, Column 3 line 15-28, inkjet pen 10 has an ink color (The limitation directed towards the fluid composition comprising a perfume mixture is directed towards material worked on by the apparatus and its intended use.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.); an electric circuit disposed on the exterior of the microfluidic cartridge, the electric circuit comprises a first end portion having electrical contacts, Figure 1, tape automated bonding (TAB) circuit 26 with contact pads 22, and a second end portion opposing the first end portion, Figure 1, Column 3 line 32-52; a microfluidic die disposed on the exterior of the microfluidic cartridge, Figure 2, Column 3 line 53-67, wherein the microfluidic die is electrically connected with the second end portion of the electric circuit and in fluid communication with the reservoir, Figure 1 and 2, Column 3 line 29-67; and a pressure-sensitive adhesive joining the electric circuit with the exterior of the microfluidic cartridge, Column 3 line 45-67, Column 4 line 10-50, Figure 1, TAB circuit 26 is attached to the cartridge body 14 and is protected by pressure sensitive adhesive 32.
The KILLMEIER reference discloses the claimed invention, but is silent in regards to wherein the pressure-sensitive adhesive joining the electric circuit with the exterior of the microfluidic cartridge is a silicone  pressure-sensitive adhesive. 
The GIBSON reference discloses microfluidic cartridge, abstract, fluid ejection device, Figure 4, comprising: an interior, Figure 3, every device has an interior; an exterior, Figure 3, every device has an exterior; a reservoir disposed in the interior of the microfluidic cartridges, Figure 1 and 3, reservoir 156/362, [0019, 0028] a fluid composition comprising a perfume mixture disposed within the reservoir, [0033], (The limitation directed towards the fluid composition comprising a perfume mixture is directed towards material worked on by the apparatus or its intended use.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.); an electric circuit disposed on the exterior of the microfluidic cartridge, Figure 3 and 4, flexible circuit 364, [0035], electrical interconnection 416, [0036], the electric circuitcomprising a first end portion having electrical contacts and a second end portion opposing the first end portion, Figure 3 and 4, [0035-0037]; a microfluidic die disposed on the exterior of the microfluidic cartridge, Figure 3 and 4, die, [0035], silicon die portion 426, [0036], wherein the microfluidic die is electrically connected with the second end portion of the electric circuit and in fluid communication with the reservoir, Figure 4; and a silicone pressure-sensitive adhesive joining the electric circuit with the exterior of the microfluidic cartridge, [0036, 0037], electrical connection 416 formed utilizing TAB, conductive adhesive or anisotropic conductive adhesive, which is known to be silicone pressure-sensitive adhesive.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of KILLMEIER to use a silicone pressure-sensitive adhesive joining the electric circuit with the exterior of the microfluidic cartridge as taught by GIBSON to reduce costs, low curing temperature, low thermal stresses, no lead content and its ability to  accommodate reducing assembly size and component pitch. 
Additional Disclosures Included are: Claim 2: wherein the microfluidic cartridge of claim 1, wherein the first end portion of the electric circuit is disposed on a first face of the exterior, Figure 1, face where contact pads are located, and the second end portion of the electric circuit is disposed on a second face of the exterior, Figure 1 and 2, face where plate 20 is located, and wherein the microfluidic die is disposed on the second face, Figure 1 and 2.; Claim 3: wherein the microfluidic cartridge of claim 2 further comprising a sticker, wherein the sticker comprises a silicone pressure-sensitive adhesive Column 3 line 45-67, Column 4 line 10-19, Figure 1, TAB circuit 26 is attached to the cartridge body 14 and is protected by pressure sensitive adhesive 32.; Claim 4: wherein the microfluidic cartridge of claim 3, wherein the sticker covers the microfluidic die, Figure 3, Column 4 line 1-9, Column 4 line 64-Column 5 line 45.; Claim 5: wherein the microfluidic cartridge of claim 1, wherein the microfluidic die comprises a semiconductor substrate, Figure 2, semiconductor chip 36, Column 3 line 52-60, comprising a plurality of thermal resistors, a fluid flow substrate comprising a fluid supply channel and one or more fluid chambers, wherein each fluid chamber is associated with one of the plurality of thermal resistors, and a nozzle plate comprising one or more nozzles, wherein each nozzle is in fluid communication with a fluid chamber, Column 3 line 52-67, GIBSON, [0017, 0038, Figure 4, semiconductor device 470.; and Claim 6: wherein the microfluidic cartridge of claim 1, wherein the fluid composition comprises at least 70 wt. % of a perfume mixture, based on the total weight of the fluid composition.  The limitation directed towards the fluid composition comprising a perfume mixture is directed towards material worked on by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Applicant’s invention is drawn towards a device, a microfluidic cartridge. 
Regarding Claim 7, the KILLMEIER reference discloses a microfluidic cartridge, Figure 1, Column 3 line 14-15, ink jet pen 10, comprising: an interior, Figure 1, every device has an interior; an exterior, Figure 1, every device has an exterior; a reservoir disposed in the interior of the microfluidic cartridge,  In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.); a lid enclosing the reservoir, Figure 3, first surface 58, Column 5 line 1-5; a lid sticker disposed on the exterior surface of the lid, the lid sticker comprising a pressure-sensitive adhesive, Figure 3, adhesive 60, Column 5 line 1-29; an electric circuit disposed on the exterior of the microfluidic cartridge, the electric circuit comprises a first end portion having electrical contacts and a second end portion opposing the first end portion, Figure 1, tape automated bonding (TAB) circuit 26 with contact pads 22, and a second end portion opposing the first end portion, Figure 1, Column 3 line 32-52; a microfluidic die disposed on the exterior of the microfluidic cartridge, Figure 2, Column 3 line 53-67, wherein the microfluidic die is electrically connected with the second end portion of the electric circuit and in fluid communication with the reservoir, Figure 1 and 2, Column 3 line 29-67.
The KILLMEIER reference discloses the claimed invention, but is silent in regards to wherein the pressure-sensitive adhesive joining the electric circuit with the exterior of the microfluidic cartridge is a silicone  pressure-sensitive adhesive. 
The GIBSON reference discloses microfluidic cartridge, abstract, fluid ejection device, Figure 4, comprising: an interior, Figure 3, every device has an interior; an exterior, Figure 3, every device has an exterior; a reservoir disposed in the interior of the microfluidic cartridges, Figure 1 and 3, reservoir 156/362, [0019, 0028] a fluid composition comprising a perfume mixture disposed within the reservoir, [0033], (The limitation directed towards the fluid composition comprising a perfume mixture is directed towards material worked on by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.); a lid enclosing the reservoir, Figure 4, cover 460, [0037]; a lid sticker disposed on the exterior surface of the lid, the lid sticker comprising a silicone pressure-sensitive adhesive, [0037]; an electric circuit disposed on the exterior of the microfluidic cartridge, Figure 3 and 4, flexible circuit 364, [0035], electrical interconnection 416, [0036], the electric circuitcomprising a first end portion having electrical contacts and a second end portion opposing the first end portion, Figure 3 and 4, [0035-0037]; a microfluidic die disposed on the exterior of the microfluidic cartridge, Figure 3 and 4, die, [0035], silicon die portion 426, [0036], wherein the microfluidic die is electrically connected with the second end portion of the electric circuit and in fluid communication with the reservoir, Figure 4; and a silicone pressure-sensitive adhesive joining the electric circuit with the exterior of the microfluidic cartridge, [0036, 0037], electrical connection 416 formed utilizing TAB, conductive adhesive or anisotropic conductive adhesive, which is known to be silicone pressure-sensitive adhesive.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of KILLMEIER to use a silicone pressure-sensitive adhesive joining the electric circuit with the exterior of the microfluidic cartridge as taught by GIBSON to reduce costs, low curing temperature, low thermal stresses, no lead content and its ability to  accommodate reducing assembly size and component pitch. 
Additional Disclosures Included are: Claim 8: wherein the microfluidic cartridge of claim 7, wherein the first end portion of the electric circuit is disposed on a first face of the exterior, Figure 1, face where contact pads are located, and the second end portion of the electric circuit is disposed on a second face of the exterior, Figure 1 and 2, face where plate 20 is located.; Claim 10: wherein the microfluidic cartridge of claim 7, wherein the lid sticker covers the microfluidic die, Figure 3, Column 4 line 1-9, Column 4 line 64-Column 5 line 45.; Claim 11: wherein the microfluidic cartridge of claim 7, wherein the microfluidic die comprises a semiconductor substrate, Figure 2, semiconductor chip 36, Column 3 line 52-60, comprising a plurality of thermal resistors, a fluid flow substrate comprising a fluid supply channel and one or more fluid chambers, wherein each fluid chamber is associated with one of the plurality of thermal resistors, and a nozzle plate comprising one or more nozzles, wherein each nozzle is in fluid communication with a fluid chamber, Column 3 line 53-67.; and Claim 12: wherein the microfluidic cartridge of claim 7, wherein the fluid composition comprises at least 70 wt. % of a perfume mixture, based on the total weight of the fluid composition.  The limitation directed towards the fluid composition comprising a perfume mixture is directed towards material worked on by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797